          Case 5:17-cv-00808-RCL Document 156 Filed 02/20/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 BATES ENERGY OIL & GAS, LLC                    §
                                                §
 v.                                             §       CIVIL ACTION SA:17-CV-00808-XR
                                                §
 COMPLETE OIL FIELD SERVICES                    §
 LLC AND SAM TAYLOR                             §



               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Counter-Plaintiffs, COMPLETE OIL FIELD SERVICES, LLC and SAM TAYLOR

(“COFS” or “Counter-Plaintiffs”), and Counter-Defendant MARK SYLLA (“Sylla”) hereby

jointly stipulate that all matters in dispute between them that arise out of the acts and omissions

made the basis of this suit should be dismissed with prejudice, in accordance with Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. In entering into this stipulation, Sylla

specifically denies any and all liability. Each party is to bear his or its own attorney’s fees and

costs.




                                                                                            Page 1
         Case 5:17-cv-00808-RCL Document 156 Filed 02/20/20 Page 2 of 4




Dated: February 20, 2020
                                          Respectfully submitted,


                                          /s/ Lamont A. Jefferson
                                          Lamont A. Jefferson
                                          State Bar No. 10607800
                                          Lisa S. Barkley
                                          State Bar No. 17851450
                                          JEFFERSON CANO
                                          112 East Pecan Street, Suite 1650
                                          San Antonio, Texas 78205
                                          (210) 988-1811 / Fax: (210) 988-1811
                                          LJefferson@jeffersoncano.com
                                          LBarkley@jeffersoncano.com
                                          ATTORNEYS FOR DEFENDANTS
                                          AND COUNTER-PLAINTIFFS

                                          And


                                          /s/Michael Schwartz
                                          Michael D. Schwartz (pro hac vice)
                                          SCHWARTZ LAW FIRM
                                          600 Inwood Avenue N., Suite 130
                                          Oakdale, MN 55128
                                          Telephone: 651-528-6800
                                          Facsimile: 651-528-6450
                                          michael@mdspalaw.com
                                          ATTORNEYS FOR COUNTER-
                                          DEFENDANT MARK SYLLA




STIPULATION OF DISMISSAL                                                         Page 2
         Case 5:17-cv-00808-RCL Document 156 Filed 02/20/20 Page 3 of 4




                               CERTIFICATE OF SERVICE

       I certify that on this 20th day of February, 2020, I electronically filed the foregoing

instrument with the Clerk of the Court using the CM/ECF system and served the following counsel

of record in accordance with the Federal Rules of Civil Procedure:

Michael D. Schwartz
SCHWARTZ LAW FIRM
600 Inwood Avenue N.
Suite 130
Oakdale, MN 55128
Mschwartz@mdspalaw.com
Counsel for Counter-Defendant
Mark B. Sylla

Morris E. “Trey” White III
VILLA & WHITE LLP
1100 NW Loop 410, #802
San Antonio, TX 78213
treywhite@villawhite.com
Counsel for Counter-Defendant
Tier 1 Sands, LLC

Rob L. Wiley
STEWART & WILEY, PLLC
2202 Timberloch Place, Suite 110
The Woodlands, TX 77380
rwiley@stewartwiley.com
Counsel for Counter-Defendants David Bravo,
Lorena Silvistri Bravo and Unlimited Frac
Sand, LLC d/b/a Frac Sand Unlimited

The following parties are not represented by legal counsel, and were served with the foregoing
instrument by email in accordance with the Federal Rules of Civil Procedure:

Bates Energy Oil & Gas, LLC
3201 Cherry Ridge
Bldg. B, Ste. B210
San Antonio, Texas 78230
sbates@tssoil.com




STIPULATION OF DISMISSAL                                                                Page 3
         Case 5:17-cv-00808-RCL Document 156 Filed 02/20/20 Page 4 of 4




Equity Liaison Company
Dewayne Naumann
3303 Northland Drive
Suite 307
Austin, Texas 78721
dnaumann@equityliaison.com


Howard Resources, LLC
1308 CR 905A
Joshua, Texas 76058
austin@howardresoursesllc.com



                                       ___/s/Lisa S. Barkley_______________
                                       Lisa S. Barkley




STIPULATION OF DISMISSAL                                                      Page 4
